FILED
                            NOT FOR PUBLICATION                            MAR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-50459

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00298-JFW

  v.
                                                 MEMORANDUM*
GREGORY COYLE, a.k.a. Boca, a.k.a.
Greg Coyle,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                             Submitted March 12, 2013**

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Gregory Coyle appeals from the district court’s judgment and challenges the

71-month sentence imposed following his guilty-plea conviction for bank robbery,

in violation of 18 U.S.C. § 2113(a). We have jurisdiction under 28 U.S.C. § 1291,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and we affirm.

      Coyle contends that the district court violated Federal Rule of Criminal

Procedure 32(i)(3)(B) by failing to resolve a factual dispute regarding the 1979

conviction described in the presentence report. We review de novo. See United

States v. Saeteurn, 504 F.3d 1175, 1178 (9th Cir. 2007). The district court did not

violate Rule 32(i)(3)(B) because the factual dispute regarding the 1979 conviction

“had no relevance to the district court’s determination of the prison time of his

sentence.” Id. at 1179. Coyle’s contention that Rule 32 required the district court

to resolve the dispute because the nature of his prior conviction affected his Bureau

of Prisons custody designation lacks merit. See id. at 1180 (“Rule 32 does not

require the sentencing judge to resolve disputes that affect only the manner and

location of service of the sentence, and not the term imposed.”).

      AFFIRMED.




                                          2                                    11-50459